 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         No. 1:17-cr-00186-DAD-2
12                        Plaintiff,
13             v.                                      ORDER GRANTING EXTENSION OF TIME
                                                       TO FILE NOTICE OF APPEAL UNDER
14   JESUS ALBERTO SALAZAR                             FEDERAL RULE OF CIVIL PROCEDURE
     MARTINEZ,                                         4(b)(4)
15
                          Defendant.                   (Doc. No. 67)
16

17             On August 20, 2019, the Ninth Circuit Court of Appeals issued an order in this case

18   noting that defendant had filed his notice of appeal more than 14 days after entry of judgment, but

19   within 30 days after the expiration of the time to file a notice of appeal. Because defendant’s

20   notice of appeal was filed more than 14 days after entry of judgment, it was not timely under

21   Federal Rule of Appellate Procedure 4(b)(1)(A), and the Ninth Circuit, therefore, remanded the

22   matter:

23                    for the limited purpose of permitting the district court to provide
                      appellant notice and an opportunity to request that the time for
24                    filing the notice of appeal be extended, for a period not to exceed
                      30 days from the expiration of the time prescribed by Rule 4(b),
25                    upon a finding of excusable neglect or good cause. See Fed. R.
                      App. P. 4(b)(4); United States v. Ono, 72 F.3d 101, 103 (9th Cir.
26                    1995) (order); United States v. Stolarz, 547 F.2d 108 (9th Cir.
                      1976).
27

28   (Doc. No. 67 at 2.)
                                                       1
 1           “In a criminal case, the district court has discretion under [Federal Rule of Appellate
 2   Procedure] 4(b) to grant an extension of time [for filing a notice of appeal] upon finding
 3   ‘excusable neglect.’” United States v. Prairie Pharmacy, Inc., 921 F.2d 211, 212 (9th Cir. 1990).
 4   Federal Rule of Appellate Procedure 4(b)(4) provides:
 5                  Upon a finding of excusable neglect or good cause, the district
                    court may - before or after the time has expired, with or without
 6                  motion and notice - extend the time to file a notice of appeal for a
                    period not to exceed 30 days from the expiration of the time
 7                  otherwise prescribed by this Rule 4(b).
 8           In cases such as this one in which a prisoner seeks to appeal pro se, both the Supreme
 9   Court and Ninth Circuit have held “a notice of appeal filed by an incarcerated prisoner, after the
10   time for filing a notice of appeal had run, [is] timely if the appellant ‘did all he could do under the
11   circumstances’ to file his appeal within [the proscribed deadline].” Prairie Pharmacy, 921 F.2d
12   at 213 (quoting Fallen v. United States, 378 U.S. 139, 144 (1964), and citing United States v.
13   Houser, 804 F.2d 565 (9th Cir. 1986)).
14           Here, the pro se notice of appeal was filed approximately 21 days late. However,
15   defendant Martinez had been detained during the proceedings before this court and following his
16   sentencing on July 8, 2019, had been transferred to a different institution out of state. It is unclear
17   from the defendant’s letter, which was deemed a notice of appeal, when it was delivered to prison
18   officials for mailing because it was received by this court prior to the date that appears on it. In
19   any event, the brief delay in its filing does not appear to have had a negative impact on any
20   judicial proceeding. Although the reasons for the delay would appear to have been with
21   Martinez’s control and he has not shown he could not have filed the notice of appeal earlier, there
22   appears to be no bad faith on his part. Therefore, Martinez’s letter will be deemed by this court to
23   also be a request that the time for filing the notice of appeal be extended for up to 30 days from
24   the expiration of the time prescribed by Rule 4(b), and good cause appearing1 is hereby granted.
25   /////
26
     1
27     The court does note, however, that as part of his plea agreement defendant Martinez waived his
     right to appeal or to collaterally attack any part of his plea of guilty plea and sentence. (Doc. No.
28   57 at 6-7.)
                                                         2
 1   The Clerk is directed to serve a copy of this order both on the United States Court of Appeals for
 2   the Ninth Circuit and appellant Martinez’s counsel of record, James Homola. (See Doc. No. 67.)
 3   IT IS SO ORDERED.
 4
        Dated:     August 21, 2019
 5                                                       UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
